Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim stipulates the provision of an organic additive, inorganic additive, “and/or further additive”.  What is unclear, though, is what is the scope of the further additive if it is neither organic or inorganic?  It is suggested that Applicant strongly consider simply deleting this phrase.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marauska et al., EP 2955209.

To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent Application Publication No. 2017/0121536 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
	Applicant is encouraged to review the subject matter of patent claim 1, [0023-0026] where corresponding polymers are disclosed, [0036], [0038] for an overlapping list of carbon sources/suppliers to that outlined in claim 5, [0040] (dehydrogenation catalysts), [0041] (blowing agents), [0047,0066] (additives of claim 10), and [0051,0053-0054] (water and silane crosslinking components of claims 7-9).  Finally, the carbon source and polymer are formulated separately of one another as a two part composition in Example 1.  These two part compositions constitute intumescent coatings for application to various construction materials ranging from steel to concrete to wood. [0086-0087]. 
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al., U.S. Patent Application Publication No. 2012/0174508.
	Brooks discloses intumescent coating compositions comprising, broadly, the materials delineated in [0010].  The compositions are formulated as one- and two part compositions alike.  Example 2 summarizes one exemplification of the latter where a silane-terminated polyether binder and alkoxysilane crosslinker are combined to provide a first part and a plasticizer, carbon source (pentaerythritol), dehydrogenation catalyst (ammonium polyphosphate), blowing agent (melamine) and other organic/inorganic additives are co-mingled to form a second part.  Applicant is also encouraged to review the teachings of [0023-0028], [0030], [0038-0039],[0041], and [0043] where a more expansive description of suitable alkoxysilylated polymer binders, crosslinking agents, acid source/dehydrogenation catalyst, carbon source, and blowing agents respectively is offered.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 2, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765